Title: James Breckenridge to James Madison, 23 December 1827
From: Breckinridge, James
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    At Home
                                
                                 Decr. 23d. 1827
                            
                        
                        
                        Immediately on the rect. of your fav. by Mr. Harrison I wrote to Mr. Johnson, assenting to the appointment of
                            Mr. H. as the successor of Mr. Long & this moment have recd. Mr. Johnson’s answer saying that Mr. Cabell, Mr.
                            Loyall, Genl. Cocke & himself were opposed to the appointment, so that Mr. H. is not appointed.
                        It is of the first importance to the success of the institution, that we should have a Scholar of
                            distinguished classical attainments & a man of some weight of character, to succeed Mr. Long & where shall
                            we now look for one? Cannot we prevail on Mr. Long to remain with us, untill he qualifies one of his own pupils or shall
                            we again be compelled to resort to England? I feel much anxiety on the subject. I am truly your Fd. & Sert.
                        
                        
                            
                                James Breckenridge
                            
                        
                    